DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pridie (US 2019/0236185 A1: figures 3-6 and paragraphs 10-12, 18, 21-23, 40, 48-49, 56-57 and 60) taken together with Blot et al (2011/0272852 A1: figure 2 and paragraphs 5 and 20) and Hupka et al (2015/0050503 A1: paragraphs 39-40, 46 and 66).
Pridie discloses a method of making a central caisson (30) of an aircraft wing, comprising a frame formed from U-section crossmembers (44), wherein the crossmembers are placed in slots (40) of a mold (42) and enclosed by an outer skin (48) by winding fibrous reinforcements (paragraph 57), injecting or infusing resin into the wound fibrous reinforcements in a chamber formed between the mold and a vacuum bag, and polymerizing the outer skin in an autoclave (paragraphs 61-62).  The u-shaped members are cut to the desired length.  The reference does not disclose making the u-shaped cross-members by stacking dry fibers and resin film or the removing the resin film from a removable leaf.
Blot et al disclose a method of making a u-shaped reinforcement member comprising: placing alternating layers of a woven fiber preform and resin film (paragraphs 2-5) placed between a mold (14) and a counter mold (32) as illustrated in figure 3.
Hupka et al disclose a method of forming a fiber reinforced composite article having a matrix resin and fibrous reinforcement comprising: forming a resin film between two release foils, removing the release foils and placing the resin film on a laid glass fiber scrim to form a fiber reinforced composite article.
It would have been obvious at the time of the effective filing date to one of ordinary skill in the art to modify the process of Pridie by using a U-shaped reinforcement formed by shaping a resin film against a woven fibrous preform as disclosed by Blot et al as such was a well-known manner of forming composite u-shaped members by molding.  One of ordinary skill in the art would expect the U-shaped member to work satisfactorily in relation to the pultruded U-shaped member or the U-shaped member formed by the diaphragm forming method (paragraph 84).
It would have been further obvious to modify the combination of Pridie and Blot et al by supplying the resin film via a removable foil as disclosed by Hupka et al as such was a well-known manner of forming and transferring the resin film in the composite molding arts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        11/22/2022